                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JERRY E. GONYEA,

      Petitioner,                                        Case No. 19-cv-11125
                                                         Hon. Matthew F. Leitman
v.

J.A. TERRIS,

     Respondent.
__________________________________________________________________/

                                  JUDGMENT

      The above entitled action came before the Court on a Petition for a Writ of

Habeas Corpus. In accordance with the Order entered on October 9, 2019, the

Petition for a Writ of Habeas Corpus is DENIED.

      Dated at Flint, Michigan, this 9th day of October, 2019.

                                            DAVID J. WEAVER
                                            CLERK OF COURT

                                      By:   s/Holly A. Monda
                                            Deputy Clerk

Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge




                                        1
